A proceeding under the bastardy act is a civil suit. Marston v. Jenness,11 N.H. 156; Harris v. County of Sullivan, 15 N.H. 81; Little v. Dickinson,29 N.H. 56; Stokes v. Sanborn, 45 N.H. 274; Richmond v. Bowen, 54 N.H. 99. But the forms of the proceeding are in most particulars of a criminal character.
"It is founded upon a complaint made under oath. It is commenced by a criminal capias or warrant. *  *  * It is returnable to a court of inquiry. The officer making the arrest cannot take bail. The defendant is bound to answer instanter upon being brought before the magistrate; and if there is probable cause for prosecution he is bound over for trial, and upon his failure to give bonds [recognize] he is committed." Hill v. Wells, 6 Pick. 104, 107; Marston v. Jenness, 11 N.H. 156, 160. The warrant is made returnable in the county in which the offence is alleged to have been committed, or in which the respondent resides, and unless discharged, he is bound over for trial in the county in which the offence is charged to have been committed. G. L., c. 84, ss. 1, 2. The object of the statute is to cause the respondent to furnish indemnity to the town, and to contribute to the mother of the child for its support. The course of the procedure in the police or justice's court is so far criminal that the warrant may be served by a police officer authorized to serve warrants in criminal cases. G. L., c. 254.
The recognizance was properly taken to the state. The security is taken for the appearance of the respondent at the proper court. Stokes v. Sanborn, 45 N.H. 274, 277.
Exceptions overruled.
BINGHAM, J., did not sit: the others concurred. *Page 370